                                                                                        US D C S D N Y
                                                                                        D OC U ME NT
                                                                                        E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T                                          D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K                                         D A T E FI L E D: 4/ 8 / 2 0 2 0
 -------------------------------------------------------------X
                                                              :
 U NI T E D S T A T E S O F A M E RI C A,                     :
                                                              :
                              - v-                            :                              1: 1 6 -cr -6 9 1 -G H W
                                                              :
 D A S H A W N H A W KI N S,                                  :                                     OR DER
                                                              :
                                            D ef e n d a n t. :
                                                              :
 ------------------------------------------------------------ X
G R E G O R Y H. W O O D S, Unit e d St at es Distri ct Ju d g e:

          On      Apr il 6, 2 0 2 0, D ef e n d a nt D a s h a w n H a w ki ns s u b mitt e d a m oti o n p urs u ant to F e d er al

R ul e of Cri mi n al Pr o c e d ur e 41( g).      D kt N o. 10 2.   T h e G o v er n m e nt is dir e ct e d to res p o n d to th e

m ot i o n no l at er th a n April 2 1, 2 0 2 0.

          C o u ns el f or t h e G o v er n m e nt is dir e ct e d t o m ail a c o p y of t his or d er t o D ef e n d a nt b y

first- cl ass m ail a n d t o fil e pr o of of s er vi c e.

          S O O R D E R E D.                                              __________________________________
                                                                                        G R E G O R Y H. W O O D S
D at e d: A pril 7, 2 0 2 0
                                                                                       U nit e d St at es Distri ct J u d g e
N e w Y or k, N e w Y or k
